Citation Nr: 0916886	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for status-post kidney stone.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for status-
post kidney stones and denied the remaining claims.

In March 2008, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In May 2008, the Veteran submitted pertinent evidence 
directly to the Board.  In an April 2009 brief, the Veteran's 
representative expressly waived initial consideration of that 
evidence by the RO.  38 C.F.R. § 20.1304 (2008).  

The issue of entitlement to an increased rating for status-
post kidney stone is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability did not have its onset during active 
service or result from disease or injury in service.

2.  A heart condition did not have its onset during active 
service or result from disease or injury in service.

3.  A skin condition did not have its onset during active 
service or result from disease or injury in service.

4.  The preponderance of the probative evidence indicates 
that asbestosis was not incurred in or aggravated by active 
service.

5.  There is no competent evidence of record showing that the 
Veteran currently suffers from PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for a 
heart condition have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for a 
skin condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2008).

4.  The criteria for entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having back pain due to a bulging disc; 
coronary disease; malignant melanoma of the mid-upper back 
and left cervical region; basal cell carcinoma of the tip of 
the nose, top of the left ear, and right forearm; and 
asbestosis.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
back disability, a heart condition, a skin condition, and 
asbestosis.  


The service treatment records are negative for any complaints 
or findings of a back disability, a heart condition, or a 
skin condition.  

Post-service private and VA treatment records show that the 
Veteran was first treated for back pain in October 1974, for 
his heart condition in April 2002, and for skin cancer in 
September 2000.  There is no indication that the Veteran 
received prior treatment for these conditions.  The long time 
lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's back disability, heart condition, 
or skin condition had their onset during active service or 
are related to any in-service disease or injury.  During 
private treatment in September 1976, the Veteran stated that 
he hurt his back 4 years before when he slipped and fell in 
the back yard and since then he had back pain on and off.  
Private medical treatment records regarding his heart 
condition and skin condition make no mention of any link 
between these conditions and service.  

In correspondence of record, the Veteran contends that his 
skin condition was caused by exposure to Agent Orange in 
Vietnam.  A veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to 
Agent Orange exposure have expanded to include all herbicides 
used in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non- Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e).

Although the Veteran did serve in Vietnam from March 1966 to 
April 1967, and is therefore presumed to have been exposed to 
Agent Orange, the Veteran's diagnosed malignant melanoma and 
basal cell carcinoma are not presumptive disabilities based 
on exposure to Agent Orange.  The Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).  Furthermore, there is no 
competent medical evidence of record showing that Agent 
Orange caused the Veteran's skin condition.  Thus, service 
connection, as evaluated under the regulations governing 
presumptive service connection based on exposure to Agent 
Orange, is not warranted.

The Veteran asserts that his back disability, heart condition 
and skin condition are related to service.  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain competent 
medical evidence linking the Veteran's current back, heart or 
skin conditions to service, and the medical evidence of 
record does not otherwise demonstrate they are related to 
service.  

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-
1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities: 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection 
(b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id. at Subsection (g).  

If the evidence supports a conclusion that the veteran's 
current disability, while caused by asbestos exposure, is due 
to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).    

The Veteran claims he has asbestosis from asbestos exposure 
while in the military.  He asserts that he was housed in 
barracks which had asbestos shingles and while he was in 
Vietnam he worked on the brakes of a 5 ton truck that was 
made of asbestos.  The Veteran's contentions, however, do not 
support, nor does the record show, that the Veteran had a 
military occupation specialty or was required to work in 
situations that would expose him to asbestos.

With regard to current disability, the evidence of record 
shows that the Veteran currently suffers from asbestosis.  In 
May 2003, the Veteran was diagnosed during a private 
examination as having asbestosis.  The case therefore turns 
on whether his asbestosis is related to pre-service, in-
service, or intervening post-service asbestos exposure.

During the May 2003 private examination, the Veteran reported 
working in a service station after high school until he went 
to the Army and worked in artillery for two years.  Following 
service, the Veteran went to work at Kelly Air Force Base in 
the plating shop from 1968 to 1999.  From 1968 to 1976, the 
Veteran daily worked in an area where they would cover parts 
with asbestos and removed parts from an oven with asbestos 
gloves.  

The Board finds that the preponderance of the competent 
evidence of record supports the conclusion that the Veteran's 
current disability, while caused by asbestos exposure, was 
due to post-service exposure.  See McGinty, 4 Vet. App. at 
428.  In making this determination, the Board emphasizes 
development was accomplished sufficient to determine whether 
the Veteran was exposed to asbestos before, during, and after 
service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).  

There is no evidence or allegation of pre-service exposure to 
asbestos.  The Veteran has claimed in-service exposure, but 
there is no official confirmation of such exposure.  As for 
post-service exposure, the private examiner noted an 
extensive occupational history of exposure to asbestos.  
Therefore, service connection for asbestosis is not 
warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

In this case, the evidence does not show that the Veteran 
currently suffers from PTSD.  Service treatment records are 
silent for complaints or treatment of any psychiatric 
disability.  Furthermore, post-service treatment records do 
not contain any findings or diagnosis of PTSD and the record 
lacks sufficient information to verify any inservice 
stressful event.  The only psychiatric treatment of record is 
a March 2004 private initial evaluation which shows that the 
Veteran was diagnosed as having dysthymia and PTSD was ruled 
out.  The only evidence that shows the Veteran has PTSD is 
his own statements.  In the absence of any competent evidence 
of current PTSD, the Board must conclude the Veteran does not 
currently suffer from this disorder.  Service connection for 
PTSD is denied.  Brammer, 3 Vet. App. at 225.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2004 and November 2004.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions 
decided herein.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence.  The Veteran was afforded a VA 
examination for his skin condition.  In this case, VA need 
not obtain examinations for the remaining claims as the 
evidentiary record does not show that the Veteran's current 
back disability, heart condition and asbestosis may be 
associated with an established event, injury, or disease in 
service or otherwise associated with military service.  In 
addition, the evidentiary record does not show that the 
Veteran currently suffers from PTSD.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a back disability is denied.

Service connection for a heart condition is denied.

Service connection for a skin condition is denied.

Service connection for asbestosis is denied.

Service connection for PTSD is denied.


REMAND

The Veteran was granted service connection for status-post 
kidney stone in April 2005.  He was assigned a noncompensable 
rating based on a November 2004 VA examination that reported 
the Veteran had a kidney stone in 1967 during service with no 
recurrence of kidney stones since that time and no functional 
impairments.  

The recently submitted evidence shows that since that 
examination, the Veteran was treated for multiple kidney 
stones.  Private records show that in May 2006, the Veteran 
was diagnosed and treated for left ureteral calculi with 
hydroureteronephrosis.  A left ureteroscopy with basket 
manipulation, retrieval of two ureteral calculi and placement 
of an indwelling ureteral stint was surgically performed.  
The discharge report included a diagnosis of acute 
nephrolithiasis with a diet restriction of low salt and low 
fat.  In light of the evidence above, the Board finds that a 
VA examination is necessary to determine the nature and 
severity of the service-connected disability of status-post 
kidney stone.  38 C.F.R. § 4.2.

On remand, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected disability of the 
status-post kidney stone.  The claims 
file must be made available to the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.

All clinical manifestations of the 
Veteran's service-connected kidney 
stones should be reported in detail.  
The examiner should specifically state 
what, if any, treatment is or was 
required for the Veteran's kidney 
stones, including any diet 
restrictions, drug therapy, or invasive 
or non-invasive procedures, and report 
the frequency of any colic experienced 
by the Veteran.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.

2.  Thereafter, readjudicate the 
Veteran's claim on appeal, to include 
consideration of whether staged ratings 
are warranted.  If the decision with 
respect to the claim remains adverse to 
the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


